141 F.3d 1172
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.James D. WALKER, Appellant,v.Marvin T. RUNYON, Jr., Postmaster General, United StatesPostal Service, Agency, Appellee.
No. 97-3238EA.
United States Court of Appeals, Eighth Circuit.
April 7, 1998.

Appeal from the United States District Court for the Eastern District of Arkansas.
Before FAGG, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
James D. Walker appeals the district court's adverse grant of summary judgment in Walker's employment discrimination lawsuit.  After careful review of the record and the parties' briefs, we conclude that no error of fact or law appears and that an opinion would lack precedential value.  We thus affirm the district court without further discussion.  See 8th Cir.  R. 47B.